Citation Nr: 0636136	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-22 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD), in excess of 30 percent for the period from 
October 24, 2002 to April 11, 2005, and in excess of 50 
percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

In April 2005, the veteran testified at a hearing at the RO 
before the undersigned.  A transcript of the hearing is of 
record.

In a June 2006 rating decision, the RO awarded a 50 percent 
evaluation for the veteran's service-connected PTSD, 
effective April 11, 2005.


FINDINGS OF FACT

1.  For the period from October 24, 2002 to April 10, 2005, 
the evidence is in approximate balance as to whether the 
probative medical evidence of record supports a finding that 
the veteran's service-connected PTSD was manifested by 
subjective complaints including combat-related nightmares 
with sleep disturbance, intrusive thoughts, depression, 
irritability, anger outbursts, and social isolation, 
resulting in occupational and social impairment with reduced 
reliability and productivity, and the need to take regularly 
prescribed medication for his depression, and considerable 
impairment of industrial adaptability due to psychoneurotic 
symptoms or social impairment.

2.  For the period from April 11, 2005, the competent and 
probative medical evidence of record preponderates against a 
finding that the veteran's service- connected PTSD was 
manifested by more than sleep difficulty with combat-related 
daily nightmares and intrusive thoughts, anger and 
irritability, depression, anxiety, lack of interest in 
pleasurable activities other than riding his motorcycle, and 
no more than occupational and social impairment with reduced 
reliability and considerable impairment, but with no evidence 
of suicidal or homicidal ideation, auditory or visual 
hallucinations, impaired judgment or insight, spatial 
disorientation, or illogical speech.


CONCLUSIONS OF LAW

1.  Giving the veteran the benefit of the doubt, for the 
period from October 24, 2002 to April 10, 2005, the schedular 
criteria for an initial 50 percent rating for PTSD have met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3/1-2. 3.159. 4.7, 4.129, 4.130, 
Diagnostic Code (DC) 9411 (2006).

2.  For the period from April 11, 2005, the schedular 
criteria for an initial rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.7, 4.129, 4.130, DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist: The Veterans Claims Assistance 
Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d. 1328 (Fed. Cir. 
2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  As set forth herein, no 
additional notice or development is indicated in the 
veteran's claim. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2002 and 
March 2003 correspondence to the veteran fulfills the 
provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
an effective date for the disability on appeal.  That failure 
was harmless in light of the evidence presented and discussed 
below.  Further, in the January 2003 rating action that 
granted service connection appellant was instructed what the 
bases for the assigned ratings was, and why a higher rating 
was not for assignment.  Thus he was put on notice of the 
information needed for a higher rating

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the January 2003 rating decision as an instrument 
of notice in this case is cured by the subsequent de novo 
review by the June 2003 statement of the case and June 2006 
supplemental statement of the case.

Finally, the Board concludes that the notifications received 
by the appellant adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  The service medical records are available, the 
veteran was afforded a VA examination, and the veteran 
testified at a hearing before the undersigned in April 2005.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.  
Thus, the Board may proceed without prejudice to the 
appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Factual Background

VA outpatient treatment records, dated from October 2002 to 
October 2004, are associated with the claims file.  The 
records show that the veteran's depression was variously 
treated with group therapy and prescribed medication.

In January 2003, VA afforded the veteran a private PTSD 
evaluation provided by E.A.C., D.O.  The veteran reported 
symptoms that included difficulty sleeping with multiple 
awakenings, feelings of claustrophobia, being easily startled 
and angered, and having frequent fits of rage.  The veteran 
further stated he was irritable, with feelings of emotional 
numbness, and had decreased interest in activities he 
previously enjoyed.  The veteran said he experienced feelings 
of apathy, intrusive thoughts of events from Vietnam, 
nightmares, social withdrawal, decreased concentration, and 
resentment of authority.  

The examiner reported that upon specific questioning, the 
veteran stated his mood was irritable with ups and downs.  
His sleep had been poor with multiple awakenings.  The 
veteran reported weight gain and a decreased sex drive.  The 
veteran had occasional problems with tearfulness, some 
thoughts of death and feelings of guilt, but denied any 
suicidal ideation.

On examination, the examiner opined the veteran had good 
grooming, sat appropriately and maintained eye contact.  He 
did not seem to be in any acute distress.  The veteran's 
speech was of normal tone and meter with an above average 
vocabulary.  The veteran denied any auditory or visual 
hallucinations.  Thought processes were reality based, goal 
oriented, and appropriate.  There was no paranoia or 
delusions that were voiced.  The veteran's affect was found 
to be somewhat irritable, although otherwise appropriate and 
congruent with mood.  Impulse control was intact and insight 
was good along with appropriate judgment.  The veteran was 
alert and oriented to person, place, time, and situation.  
His concentration, registration, short term memory, and 
abstract interpretation were all tested and found to be 
intact and appropriate.

The examiner diagnosed the veteran with PTSD and a score of 
55-60 was assigned on the Global Assessment of Functioning 
(GAF) scale.

In August 2003, VA medical records indicate that the veteran 
began attending a depression management skills class.  The 
examiner noted that the veteran was diagnosed with a major 
depressive disorder.  The veteran reported interest in 
learning techniques and skills for managing depression.

In April 2005, the veteran testified during a Board hearing.  
The veteran stated that in thirty-five years, he had not 
slept more than two hours at once.  Additionally, he stated 
he suffered from rage and an inability to concentrate.  The 
veteran further testified he had a very small circle of 
friends, and experienced survivor guilt and a lack of respect 
for authority.  The veteran stated that although he had a 
relatively successful career for 35 years, in retrospect, the 
people that he worked with feared his outbursts and rage.  He 
said his cardiac disorder affected his ability to work.  The 
veteran said that he did not shop or deal with crowds very 
well and found it better if he stayed home.  

In March 2006, the veteran underwent a VA examination 
conducted by a psychologist.  The veteran reported moderately 
poor and fitful sleep, and stated he slept no more than two 
hours at a time for a total of 4-6 hours per night.  The 
veteran reported combat-related nightmares 3 to 4 times a 
week.  The veteran also reported intrusive thoughts occurring 
almost daily about some of the stressful events that happened 
to him when he was in Vietnam.  The veteran said that they 
occurred for years but were increasing and used to occur when 
he was working that interfered with his capacity to work, but 
he was generally able to refocus.  The most frequent 
emotional response to the intrusive thoughts was anger and 
occasionally tears. 

The veteran reported he was angry almost all the time and his 
relationship with his wife was reduced in quality because of 
it.  He was irritable, short-tempered and also had some 
depression.  His depression involved low energy and low 
motivation.  The VA examiner said that, overall, the 
depression component appeared to be in the mild to moderate 
category.

The examiner reported the veteran also had some symptoms of 
anxiety in the sense of being concerned and worried.  This 
appeared to be, taken by itself, a mild part of his PTSD.

Further, it was noted that the veteran had a big startle 
response and continued to be hypervigilant.  The veteran 
continued to worry about people getting behind him, so if he 
went to a restaurant he would sit with his back to the wall.  
He mentioned these types of symptoms had increased over the 
last couple of years.  He tended always to avoid crowds and 
became very uncomfortable in the presence of large numbers of 
people.  That tendency was also increasing.  The veteran was 
married to his second and current wife since 1991 and said 
they had a reasonably good relationship.  He had a grown son 
with whom he also had a reasonably good relationship.  
Otherwise, the examiner noted the veteran had very limited 
social contacts.  The veteran reported that he had two 
friends with whom he had occasional contact, but he preferred 
to be alone.  His daily routine was staying at home watching 
television.  He took care of a cat and said if he got one 
thing done during the day, he felt as if he had done well.  
His energy level and motivation were typically down, and 
generally the veteran appeared to be fearful to interact with 
other people because of his high levels of irritability which 
could be triggered very easily.  The veteran reported that 
one thing he did enjoy was riding his motorcycle, because it 
allowed him to get away from whatever difficulties he might 
be experiencing.

The examiner reported the veteran worked in middle management 
for thirty years at one corporation, and when the company 
downsized four or five years ago, the veteran was fired.  The 
veteran said that he had become more and more stressed in his 
relationships with his supervisors and the people above him 
in the system.  He always spoke his mind and began to do this 
more frequently in later years and he believed it was a 
significant factor in his firing.  Since that time, he tried 
to work two other jobs but was unsuccessful due mostly to his 
temper and limited ability to control his relationships with 
other people.  He said that generally he appeared to people 
to be aggressive and challenging in his general appearance 
and demeanor, and that they generally were afraid of him.  He 
received a retirement benefit from the corporation for his 
history of work with it.  It was noted that the veteran was 
not currently taking any mental health medications and 
briefly attended a VA depression management program.

On examination, it was noted that the veteran was 
appropriately dressed and oriented.  His mood was slightly 
down and he became sad and tearful at times during the 
session.  The results of a short-term memory test indicated 
fair short term memory functioning, which upset the veteran.  
The task was repeated and completed successfully.  There was 
no thought disorder in the sense of derailment, tangentiality 
or circumlocution, and no hallucinations or delusions.  The 
veteran had partial eye contact throughout the session, but 
did look down and away when sad.  There was no significant 
suicidal or homicidal ideation or intent, although the 
veteran got mad at people easily.  The examiner opined there 
was no impairment of cognitive functioning or communication 
that would have an impact on his social functioning or work 
capacity.  

The examiner concluded the veteran's symptoms had increased 
over the last couple of years.  These symptoms included 
increased arousal as well as avoidance and numbing.  The 
veteran had a short temper and difficulty in relations with 
other people.  This had affected his social functioning to 
the point where he had considerable impairment in terms of 
social functioning and similarly the veteran, the examiner 
concluded, would now have considerable difficulty in working 
in a job where he would have supervision from other people.  
The main reason for such difficulty was his anger, 
irritability, and short temper, which had begun to affect his 
work prior to being fired from his job.  The examiner further 
stated that the veteran's depression was part of his PTSD and 
the GAF score of 53 indicated considerable levels dysfunction 
regarding occupational and social functioning, due to the 
veteran's PTSD, but most especially due to his short temper 
and high level of irritability.  It was noted that the 
veteran was able to maintain his basic activities of daily 
living including his personal hygiene.   

In June 2006, the RO awarded a 50 percent disability 
evaluation for the service-connected PTSD, effective from 
April 11, 2005.

III. Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes. In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§  1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Under the current schedular criteria, PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Under Diagnostic Code 9411, a 30 percent disability rating is 
in order when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events.  
38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation is warranted for occupational and 
social impairment, with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than one a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material; forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self of others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. Id.

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In 
light of the above, the Board shall consider all of the 
veteran's various psychiatric symptoms in assigning a rating 
for the veteran's PTSD.  See Mittleider at 182.

Giving the benefit of the doubt to the veteran, after 
considering all of the evidence of record, the Board is of 
the opinion that an increased rating of 50 percent, but no 
higher, is warranted for the veteran's service-connected 
PTSD, for the period from October 24, 2002 to April 2005.  
The medical evidence for this period indicates that his 
symptomatology has included social isolation, depression, and 
a need for prescribed medication, as documented in the 2002 
to 2004 VA outpatient treatment records.  Dr. E.A.C., in 
January 2003, assigned a GAF score of 55 to 60.  The veteran 
was noted to be somewhat irritable, but oriented, with 
appropriate judgment.

However, a rating in excess of 50 percent, either prior to or 
after April 11, 2005 is simply not warranted by the evidence 
of record.

At his April 2005 hearing, the veteran testified that his 
PTSD continually worsened for 35 years.  He was married to 
his second wife for 13 years and described the relationship 
as "okay".  His PTSD fluctuated and caused depression, 
sleeplessness, and daily recollections of combat-related 
events and affected his ability to work.  His cardiac 
condition also affected his ability to work.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from the American Psychiatric 
Association's Diagnostic and Statistical Manual (DSM-IV).  A 
GAF score of 50 denotes serious symptoms or serious 
impairment in social or occupational functioning; a GAF score 
of 60 denotes moderate symptoms or moderate difficulty in 
social and occupational functioning.  These scores have been 
recognized by the Court as an indicator of mental health on a 
hypothetical continuum of mental health-illness.  Carpenter 
v. Brown, 8 Vet. App. at 242.  It seems wholly appropriate 
for adjudicators to look to these scores in evaluating 
psychiatric disability since, as noted above, the evaluation 
of such disabilities involves the application of a rating 
schedule that in turn is based on average impairment of 
earning capacity.

Moreover, there is no showing that the GAF scores assigned to 
the veteran were inconsistent with the clinical findings.  
Neither the January 2003, nor the June 2006 VA examination, 
reflect symptoms inconsistent with a 50 percent disability 
evaluation.  The objective medical evidence further 
demonstrates that the veteran reported sleep difficulty, 
nightmares and daily intrusive thoughts, and was socially 
isolated.  The VA outpatient records indicate that his 
depression was variously treated with prescribed medication.  
The recent VA examiner in 2006 noted that the veteran was 
considerably impaired mostly related to his social and 
occupational dysfunction due to short temper and high levels 
of irritability association with the service-connected PTSD.  
At that time, the veteran was not taking any prescribed 
mental health medication.

As noted above, and as the veteran testified, his PTSD 
symptoms appear to fluctuate.  While in 2003, a VA examiner 
assigned a GAF score of 55 to 60, in 2006, considerable 
impairment was noted when a GAF score of 53 was reported.

In view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to the level of 
psychiatric disability for the period prior to April 11, 
2005, and as to whether it is reasonable to conclude that the 
disability picture is comparable to a 50 percent evaluation 
prior to April 11, 2005.  Overall, the evidence shows that 
there is a question as to which of the two evaluations should 
apply, since the current level of disability arguably, but 
not clearly, approximates the criteria for a 50 percent 
evaluation.  Thus, the Board concludes, with favorable 
resolution of reasonable doubt, that a 50 percent rating 
under Diagnostic Code 9411 is warranted, for the period prior 
to April 11, 2005.

The Board views the evidence as reflective that the veteran's 
PTSD symptomatology has tended to fluctuate in severity.  For 
example, he required treatment starting in 2003 that 
ultimately involved prescribed medication for depression.  He 
has experienced difficulty in establishing and maintaining 
social relationships.  He had worked, but the VA examiner in 
June 2006 indicated that his short temper and high levels of 
irritability due to PTSD disabled the veteran from work 
ability.  It is apparent that the veteran experienced 
difficulty maintaining his employment that, during his 
hearing, he attributed to physical, not psychiatric, 
difficulties, including a cardiac disorder.  Corporate 
downsizing was noted by the 2006 VA examiner.

It is significant, however, that the veteran's PTSD 
symptomatology did not precisely mirror the symptoms 
illustrative of a 50 percent evaluation under DC 9411, either 
prior to or after April 11, 2005.  For example, there is 
little or no evidence in the record of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; or impaired abstract thinking.  However, 
it is apparent that his symptoms, especially his social 
isolation, depression, and irritability, have impaired his 
social and occupational functioning by reducing his 
reliability and productivity.  In these circumstances, 
therefore, the Board finds that a 50 percent evaluation is 
warranted for service-connected post-traumatic stress 
disorder both prior to and after April 11, 205.  See 38 
C.F.R. § 4.21 (not all cases will show all findings specified 
in the rating criteria, but the rating must in all cases be 
coordinated with actual functional impairment).

However, the record does not show persistent symptoms that 
equal or more nearly approximate the criteria for a 70 or 100 
percent evaluation, under the current regulations.  Even 
though the Board has determined that a 50 percent rating is 
warranted in this case for the period prior to and after 
April 11, 2005, there is not a question as to whether the 70 
percent rating should be assigned. 38 C.F.R. § 4.7. First, we 
have determined that the increase to 50 percent for the 
period prior to April 11, 2005, is warranted by the 
reasonable-doubt doctrine.  Second, the Board would point out 
that there is simply no indication of diagnosed psychiatric 
impairment to warrant a 70 percent rating under the current 
regulations for the period prior to or after April 11, 2005.  
See DC 9411.

The recent June 2006 VA examination findings, to include that 
the veteran was oriented, are barely representative of a 50 
percent rating under the above-cited criteria.  Further, 
there is no convincing evidence of suicidal ideation; or 
evidence of speech that is illogical, obscure or irrelevant; 
near- continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; or spatial disorientation.  Moreover, there has 
been no demonstration of neglect of personal hygiene.  The 
veteran denied hallucinations or delusions.  The medical 
evidence indicates he had a good relationship with his wife 
and grown son.  The objective findings of the VA examination 
reports in 2003 and 2006, and the other medical evidence, to 
include normal speech and the report that the veteran is 
oriented, are barely representative of pertinent disability 
warranting a 50 percent rating under the current rating 
criteria.

After a careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds that 
diagnostic codes other than Diagnostic Code 9411 do not 
provide a basis to assign an evaluation higher than the 50 
percent rating assigned by this decision.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected PTSD, 
as the Court indicated can be done in this type of case. 
Based upon the record, we find that at no time since the 
veteran filed his original claim for service connection has 
the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

For the period from October 24, 2002 to April 10, 2002, an 
initial 50 percent rating for is granted.

For the period from April 11, 2005, a rating in excess of 50 
percent for PTSD is denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


